
	

114 HR 302 IH: To prohibit Members of Congress from receiving any automatic pay adjustments through the end of the One Hundred Fourteenth Congress.
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 302
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Connolly introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit Members of Congress from receiving any automatic pay adjustments through the end of the
			 One Hundred Fourteenth Congress.
	
	
		1.Prohibiting cost of living adjustment in pay for Members of Congress through the end of the One
 Hundred Fourteenth CongressNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during any pay period occurring during the One Hundred Fourteenth Congress.
		
